IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BITTER SWEET PROPERTIES, LP; BSP         : No. 40 WAL 2018
INC; SOMERSET ENTERPRISES INC.           :
D/B/A FUTURE BUILDING OF AMERICA;        :
AND RICKY A. KENNETT                     : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
THE CITY OF FARRELL; SHENANGO            :
VALLEY ECONOMIC DEVELOPMENT              :
PARTNERSHIP COMMITTEE FOR AND            :
ON BEHALF OF THE CITY OF FARRELL         :
AND ALSO SURROUNDING                     :
COMMUNITIES IN THE SHENANGO              :
VALLEY PARTICIPATING IN THE              :
SHENANGO VALLEY ECONOMIC                 :
DEVELOPMENT PARTNERSHIP; AND             :
STEPHEN J. MIRIZIO, ESQUIRE              :
                                         :
                                         :
PETITION OF: STEPHEN J. MIRIZIO,         :
ESQUIRE                                  :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.